Citation Nr: 0503046	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  99-17 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for glucose-6-phosphate 
dehydrogenase (G-6-PD) deficiency.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a vision disorder 
claimed as due to the administration of chloroquine 
prophylaxis for malaria in service.   


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1999 and December 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The veteran testified at a Travel Board hearing before the 
undersigned in June 2004.  A transcript of that hearing has 
been associated with the claims folder.  

The Board notes that the veteran submitted a claim in July 
2002 for a total disability rating based on individual 
unemployability (TDIU).  However, in a Mach 2003 rating 
decision, the RO awarded the veteran a 100 percent schedular 
disability rating for his service-connected post-traumatic 
stress disorder.  A claim for TDIU may not be considered when 
the veteran is otherwise in receipt of a total schedular 
evaluation for a service-connected disability.  VAOPGCPREC 6-
99.  Therefore, the Board finds that the July 2002 TDIU claim 
is moot.  

The issue of service connection for a vision disorder claimed 
as due to the administration of chloroquine prophylaxis for 
malaria in service is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 
2.  The RO denied service connection for G-6-PD deficiency in 
an October 1973 rating decision that the veteran did not 
appeal.  

3.  Evidence received since the October 1973 rating decision 
is either duplicative of evidence previously of record or 
does not bear directly and substantially on the specific 
matter under consideration.  

4.  There is competent evidence showing that the veteran has 
hearing loss disability for VA purposes that is related to 
noise exposure in service.  


CONCLUSIONS OF LAW

1.  The October 1973 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2004).

2.  No new and material evidence has been received since the 
October 1973 rating decision to reopen a claim for service 
connection for G-6-PD deficiency.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).      

3.  Service connection for hearing loss is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2004).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a July 2003 letter, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained which portion of evidence needed, if any, the 
veteran has the responsibility to provide, and which portion 
of the evidence, if any, VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.  The Board finds 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. 
§ 5013(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).       

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO received any 
adjudicated the claims on appeal in 1999, well before the 
enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the VCAA notice letter to the veteran 
does not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the Board notes that the 
claims folder contains the veteran's service medical records, 
VA medical records, and reports of VA medical examinations.  
In addition, the veteran has submitted medical evidence from 
several private physicians.  In an August 2003 response to 
the RO's July 2003 VCAA letter, the veteran stated that all 
of his medical information had been submitted.  Similarly, 
March 2003 and April 2003 statements indicated that he had no 
additional evidence to provide.  Therefore, the Board finds 
that the duty to assist has been met.  

In any event, with respect to the claim for hearing loss, the 
Board finds that, due to the favorable disposition on the 
appeal, any defect in notice or assistance is not prejudicial 
to the veteran.  Bernard, supra.

The Board notes that the new VCAA regulations redefine "new 
and material evidence" and clarify the types of assistance 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  66 Fed. Reg. at 45,630 (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  The RO 
received the veteran's petition to reopen his claim in 
November 1998.  Therefore, the amended regulations are not 
for application.  


New and Material Evidence

The RO originally denied service connection for G-6-PD 
deficiency in an October 1973 rating decision.  It notified 
the veteran of the decision, but he did not initiate an 
appeal.  Therefore, the RO's decision of October 1973 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2004).   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The October 1973 rating decision denied service connection 
for G-6-PD deficiency.  The RO found that the disorder was a 
genetic, hereditary disease and therefore a congenital or 
developmental abnormality, which is not a disability for 
purposes of VA compensation.  See 38 C.F.R. § 3.303(c).  The 
RO also found that there was no residual of hemolytic anemia 
in service associated with the G-6-PD deficiency.  Evidence 
of record at the time of the October 1973 rating decision 
consists of service medical records, statements from C. Hunt, 
M.D., dated in August 1973 and September 1973, and VA medical 
records dated in March 1971 and August 1973.  

Evidence received since the October 1973 rating decision 
consists of copies of service medical records; records from 
Capitol Ears, Nose, and Throat; testimony from a personal 
hearing in July 1999; records from W. Joyner, Jr., M.D.; 
records from R. Gaddy, M.D.; records from T. Helton, M.D.; 
records from E. Hoeper, M.D.; VA outpatient treatment 
records; reports of VA ophthalmology examinations in August 
1999, November 1999, September 2002, and December 2002; the 
report of the VA audiology examination in March 2002; 
multiple written statements from the veteran; and testimony 
from the June 2004 Travel Board hearing.  

Upon a review of this evidence, the Board finds that it is 
not new and material.  First, the copies of service medical 
records are duplicates of evidence of record at the time of 
the October 1973 rating decision and therefore, by 
definition, cannot be new.  38 C.F.R. § 3.156(a).  

Second, the medical evidence listed above, though new, is not 
material.  That is, it does not bear directly and 
substantially on the specific matter under consideration, 
i.e., whether the G-6-PD deficiency is a disability or 
whether there was any residual from the hemolytic anemia 
shown in service.  The records from Capitol Ears, Nose, and 
Throat relate to hearing loss.  Records from Dr. Joyner 
reflect ophthalmologic findings.  The evidence from Dr. Gaddy 
relates to hearing loss and vision problems.  Dr. Helton's 
records reflect treatment related to diabetes mellitus.  Dr. 
Hoeper evaluated the veteran for psychiatric disability.  VA 
outpatient treatment records relate to treatment for 
psychiatric and vision disorders and diabetes mellitus.  The 
reports of VA ophthalmology examinations offer no evidence as 
to the G-6-PD deficiency.  Thus, this evidence is not new and 
material within the meaning of 38 C.F.R. § 3.156(a).  

The Board finds that the remaining evidence, the veteran's 
hearing testimony and written statements, is similarly not 
material. Id.  The relevant statements and testimony 
primarily involve an allegation relating to his vision, which 
is being addressed as a separate issue.  He does not allege 
that the G-6-PD deficiency is not a congenital or 
developmental abnormality or that he suffers from any chronic 
residual of the hemolytic anemia shown in service.  In any 
event, such allegation from a lay person, not trained or 
educated in medicine, could not constitute material evidence.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 
2 Vet. App. 492 (1992).  

In conclusion, the Board finds that no new and material 
evidence has been received since the October 1973 rating 
decision to reopen a claim for service connection for G-6-PD 
deficiency. Id.  Therefore, the claim is not reopened.  
38 U.S.C.A. § 5108.   


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination, the benefit of the doubt is afforded 
the claimant.  38 U.S.C.A. § 5107(b).

The veteran alleges that he has hearing loss as the result of 
exposure to noise in service.  He testified during the June 
2004 Travel Board hearing that he worked with mortars and 
small arms.  The veteran's service record indicates a service 
specialty analogous to civilian occupation "Proof Director 
Smallarms (Firearms)" and that he was awarded the Combat 
Action Ribbon.  A service medical record dated in August 1969 
indicated that the veteran complained of difficulty hearing 
after working with mortars.  The Board finds this evidence 
sufficient to conclude that the veteran was exposed to noise 
in service.  Moreover, the Board finds that the report of the 
March 2002 VA audiology examination reflects hearing loss 
disability for purposes of VA disability benefits.  See 
38 C.F.R. § 3.385.  In addition, the VA audiology examiner 
stated that, although the hearing loss was somewhat poorer 
than would have been expected with noise exposure, there was 
no other contributory source.  Resolving doubt in the 
veteran's favor, the Board finds that the evidence supports 
service connection for hearing loss. Id.  The appeal is 
granted.      


ORDER

As no new and material evidence has been received, the claim 
for service connection for G-6-PD deficiency is not reopened.  
The appeal is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for hearing loss is 
granted.  


REMAND

The veteran seeks service connection for a vision disorder 
claimed as due to the administration of chloroquine 
prophylaxis for malaria in service.  The veteran served in 
Vietnam from the end of February 1969 to October 1969.  
Service medical records show that, in October 1969, he was 
removed from Vietnam and hospitalized for hemolytic anemia 
and G-6-PD deficiency.  Malarial prophylaxis was 
discontinued.  The veteran was ultimately discharged with no 
symptoms and a normal physical examination.  The report of 
his April 1970 separation physical examination was negative 
for any abnormality.     

A February 1999 record from Dr. Joyner indicated that the 
veteran had bilateral maculopathies of unknown etiology but 
which appeared old and probably related to severe illness 30 
years ago, possibly toxic maculopathies secondary to 
chloroquine use and G-6-PD deficiency.  A similar assessment 
is offered in a February 2002 record.  The report of the 
December 2002 VA ophthalmology examination includes the 
examiner's opinion that the defects in the veteran's retina 
were not consistent with chloroquine or hydroxychloroquine 
retinopathy.  The Board finds that additional development is 
necessary to address the conflict between the medical 
opinions of record.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact W. Joyner, Jr., 
M.D., and ask him to provide an 
explanation for the conclusions offered 
in his February 1999 and February 2002 
records as to the etiology of the 
veteran's vision disorder.  He should 
include relevant physical findings and 
references to medical texts, if possible.   

2.  After completing the above 
development, the RO should arrange for 
the veteran to be scheduled for an 
examination by a retinal specialist, on a 
fee-basis if necessary.  All indicated 
tests and studies should be performed as 
deemed necessary by the examiner.  The 
claims folder must be made available to 
the examiner for review for the 
examination, and the examination report 
must indicate whether such review was 
accomplished.  

The examination report should include a 
report of the veteran's history, all 
relevant physical findings, and a 
diagnosis of any current vision disorder.  
The examiner is asked to review the 
claims folder, with attention to service 
medical records (in the manila envelope), 
records from Dr. Joyner (tabbed in green 
on the right), and the report of the 
December 2002 VA ophthalmology 
examination (tabbed in yellow on the 
right).  The examiner is asked to offer 
an opinion as to whether it is at least 
as likely as not that any current vision 
disorder the veteran has is related to 
chloroquine prophylaxis administered in 
service.  The term "as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner is asked to explain his 
conclusion in light of the probable 
dosage of the chloroquine in service, as 
well as the likely duration it was taken 
(i.e., from about February 1969 to 
October 1969), as well as any possible 
effect associated with the veteran's G-6-
PD deficiency.  If the examiner is unable 
to provide the requested opinion and 
explanation, the report should so state.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARK W. GREENSTREET	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


